 EDITORIAL "EL IMPARCIAL", INC.223Itwill be recommended that the Respondent,upon request,make available tothe Board and its agents all payroll and other records pertinent to the analysis ofthe amounts of backpay due the discriminatively discharged employee, namely,Charles Neal.Upon the basis of the foregoing findings of fact,and upon the entire record inthese proceedings,I make the following:CONCLUSIONS OF LAW1.TheRespondent is and has been at all times material to this proceeding anemployer within the meaning of Section 2(2) and is and has been engaging in com-merce within the meaning of Section 2(6) and(7) of the Act.2.By discriminatorily discharging employee Charles Neal on or about June 27,1960,as found above,the Respondent has engaged in and is engaging in an unfairlabor practice within the meaning of Section 8(a)(3) and(1) of the Act.3.By interferingwith,threatening,restraining,and coercing employees in theexercise of rights guaranteed them by Section 7 of the Act,as found above,the Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.[Recommendations omitted from publication.]Editorial "El Imparcial",Inc.andTeamsters,Chauffeurs, Ware-housemen and Helpers,Local 901, IBTCW&H of America.Case No. 24-CA-1293.April 24, 1961DECISION AND ORDEROn October 12, 1960, Trial Examiner John H. Dorsey issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a brief in support thereof.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Intermediate Re-port, the exceptions and brief, and the entire record in the case, andhereby adopts the Trial Examiner's findings, conclusions, andrecommendations.'[The Board dismissed the complaint.]CHAIRMAN MCCULLOCH and MEMBER BROWN took no part in theconsideration of the above Decision and Order.1The General Counsel's exceptions were limited to the Trial Examiner's failure to findthat a speech made by the Respondent's owner to a gathering of employees was violativeof Section 8(a) (1) of the ActThe Trial Examiner's Intermediate Report states thatthe General Counsel's and Respondent's witnesses gave conflicting testimony regardingthe content of the speech, and that the witnesses for each of the parties failed to impresshim that they were telling the whole truth. The Trial Examiner failed to credit any ofthe witnesses,and consequently found that the General Counsel had not proved the allega-tion by a preponderance of the testimony and recommended Its dismissal.In these cir-cumstances we affirm the dismissal of the allegationBlue Flash Express, Inc.,109 NLRB591, 592, 601-602; andCasa Grande Cotton Oil Mill,110 NLRB 1834, 1852.131 NLRB No. 38. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on April 4, 1960, by Teamsters, Chauffeurs, Warehouse-men and Helpers, Local 901, IBTCW & H of America, herein called Union, againstEditorial "El Imparcial", Inc., herein called Respondent, the General Counsel forthe National Labor Relations Board, herein called General Counsel, caused a com-plaint to issue on May 20, 1960, alleging that Respondent had violated Section8(a) (1) of the National Labor Relations Act, as amended, herein called the Act.Respondent, on May 24, 1960, filed its answer denying that it had violated theAct as alleged.Pursuant to notice, a hearing was held before the duly designated Trial Examinerat Santurce, Puerto Rico, on June 27 through 30 and July 5 through 7, 1960TheGeneral Counsel and Respondent were each represented by counsel.All partieswere afforded full opportunity to be heard, to introduce relevant evidence, to presentoral argument, and to file briefs.The parties made oral arguments; each waivedthe right to file a brief.Upon consideration of the entire record, the oral arguments of counsel, and uponmy observation of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent Employer is a corporation organized and existing under the laws ofthe Commonwealth of Puerto Rico, with its principal office and place of businessin the city of San Juan, Puerto Rico, where it is engaged in the preparation, publica-tion, and sale of a daily newspaper known as "El Imparcial." In connection withitsbusiness operations, it subscribes to the news and photo services furnished byInternational News Service and International Photographing Service, which organi-zations are located and operate throughout various States of the United States. Inconnection with the daily publication and distribution of its newspaper, "El Im-parcial," it furnishes advertising space and services to various companies that manu-facture and distribute nationally known products which are sold throughout variousStates of the United States and its Territories.During the calendar year 1959,which period is representative of all times material herein, the gross annual incomeof Respondent Employer from the publication and daily sale of its newspaper wasin excess of $1,000,000.Respondent, in its answer, admits that it is engaged in commerce within themeaningof Section 2(6) and (7) of the Act. I so find.II.THELABOR ORGANIZATION INVOLVEDRespondent stipulated at the hearing that the Union is a labor organization withinthe meaning of Section 2(5) of the Act. I so find.III.THE ISSUESThe issues in this case are confined by the complaint to six precise allegations ofconduct pleaded as constituting violations of Section 8(a)(1) of the Act.'Con-sequently, it must be resolved whether these specific allegations, or any of them,have been proven by a "preponderance of the testimony."2To avoid superfluity, the allegations of unlawful conduct will be set forth ascaptions under which each will be resolved.IV.RESOLUTION OF THE ISSUESA. BackgroundIn January 1960 3 the Union started a campaign to organize the editorial employeesof Respondent. Sometime thereafter, the Union filed a petition in conformity withSection 9(c) of the Act (Case No. 24-RC-1407, not published in NLRB volumes).'Counsel for the GeneralCounsel admitted this.z Section10(c) of the Act.3Alldates herein are in theyear 1900,unless otherwise indicated. EDITORIAL "EL IMPARCIAL", INC.225The Board directed an election which was held on April 25. Eligible to vote in theelection were 47 employees of whom 46 voted.What action the Board has takenas a result of the election is not here material.Prior to the election,on April 9, the Union sent a telegram to Respondent in-forming it that it had designated "Jose Gil De La Madrid as delegate and JesusRodriquez Benitez as alternate delegate of Teamsters Union at editorial section ofEl Impartial." 4B. "On or about April 16, 1960 Antonio Ayuso Valdivieso . . . threatened anemployee with physical harm because of said employee's concerted activities onbehalf of the Union"The unnamed employee in the allegation, quoted in the caption, above, is JoseGil De La Madrid. La Madrid, a reporter employed by Respondent, is the personnamed as delegate of the Union in the telegram of April 9.The telegram wasreceived by Respondent.Respondent's newspaper is published in the afternoon. It is the practice ofRespondent to assign a reporter each evening to sit at the desk of the chief of theeditorial department to cover news items breaking during that period, to assemblenews received from wireservices, andto directone ortwo photographers to newssources.La Madrid was fulfilling this assignment the night of April 16.At 8 o'clock the night of April 16, Julio Colon Gandia (Colon), entered theeditorial room and sat at a desk.Colon was identified as a "driver and bodyguard"for Antonio Ayuso Valdivieso (Ayuso), Respondent's managing director and prin-cipal stockholder.La Madrid testified that he had never before seen Colon in theeditorial department.About 15 minutes after Colon's arrival, Ayuso appeared in the editorial depart-ment.Present in addition to those previously named was Jose De Feliciano, aphotographer.La Madrid testified that Ayuso was carrying a revolver between hispants and his stomach in the area of his navel, the handle showing.5 Further, thatAyuso, with his hand on the revolver, walked in front of his (La Madrid's) deskthree times "looking ferociously" at him and he "thought" that Ayuso "was goingto ball [sic] me out for being a labor representative."Feliciano testified that heobserved this and then left Respondent's premises because he feared for the safetyof La Madrid and himself.About 15 minutes after Feliciano left he telephoned La Madrid from a policestation at stop 6 where he was making a routine call and again, about 9 p.m.,telephoned him from a police station at stop 19 where he was covering a shooting.Both calls, Feliciano testified, were made because he feared that La Madrid's lifewas in danger. Feliciano returned to the editorial department about 10:30 p.m. andfound La Madrid, Colon, and Ayuso still there.At 11 p.m. La Madrid left;Feliciano then developed some pictures and left at midnight.In the period while Feliciano was at the police stations, La Madrid testified thatthe telephone rang, Ayuso came to his desk, and in "a violent way" with his handson his revolver forbade him to use the telephone.6From my observations of La Madrid and Feliciano and for the following reasons,inter alia,I cannot credit their testimony:-(a)Feliciano testified that although he was at two police stations during the timehe feared that La Madrid's life was in danger he did not report the situation to thepolice.(b)While La Madridtestifiedthat Ayusoin "a violentway" forbadehim to usethe telephone he admitted that thereafter and in the presence of Ayuso he did usethe telephone many times.Since I do not credit the testimony adduced in support of this allegation, I recom-mend that it be dismissed.An earlier case against Respondent is reportedat 123 NLRB1585, in which,interalia,the Board ordered Respondent,in the words of the statute,to cease and desist fromviolating Section 8(a) (1) of the Act.The courtof appeals enforced this case in 287F 2d 184 (CA 1, May 3, 1960).s That Ayusohad a permit to carry arevolverwas generally known to Respondent'semployees6 La Madriddemonstrated what he meant by "a violent way" by pounding his hand onthe Trial Examiner's bench.599198-62-vol. 131-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. "On or aboutApril 22,1960.Ayuso-assembled a group of employees.and threatened that hewould use firearms to combat union organizationalactivities and to do physical harm to an employee because of that employee'sconcerted activities on behalf of the Union."This allegation raises two issues:(1)Did Ayusothreaten to use firearms to com-bat the Union;and (2)did he threaten to do physical harm to an employee becauseof that employee's union activities.Resolution of the issues depend upon findingsrelative to statements made at a meeting of Respondent's editorial employees, heldApril 22, called and addressed by Ayuso.Sometime before April 22, leaflets addressed to Respondent's editorial personnel,bearing the caption"A Good Salary and Better Treatment,"over the names of LaMadrid and another of the Union's delegates,were dropped from an airplane.Oneof these leaflets was brought to the attention of Ayuso.The substance of the leafletwas severely critical of Respondent and Ayuso concerning the employer-employeerelationship.Inter alia,the Respondent was accused of exploitation and enslave-ment of its employees;Ayuso,personally,of exerting economic pressures,cajolery,even bribery in an effort:(1) to continue such status;and (2)to persuade the em-ployees from voting in a representation election which the Board had directed tobe held on April 25.On April 22, at approximately 2 p.m., Ayuso entered the editorial department,called together the employees,and addressed himself to them.There is no disputethatmost of his remarks were addressed to refuting the accusations made in theleaflet.To this extent he was within his legal rights,guaranteed by Section 8(c) ofthe Act, tothe extent that he made no threats of reprisal or force or promise ofbenefit.The litigable issue is whether Ayuso made the threats specifically alleged inthe complaint,which,if proven,are proscribed by Section 8(c).During the course of the meeting, Ayuso, according to the witnesses for the Gen-eralCounsel:(1) called La Madrid a Communist;7 (2) listed the occasions onwhich he had befriended La Madrid; (3) stated in effect that he was an accommoda-tion endorser on a promissory note of La Madrid's, held by a bank, which he wouldinsist La Madrid make good and if he did not"limpiar el pico"; 8 (4) expressed hissurprise and displeasure that La Madrid should attempt to organize the employees;(5) stated he was an expert shooter,could flip a coin into the air and shoot it; (6)stated he knew how to finish with the Union,because that was the reason he wascarrying a gun;and (7)queried a number of the employees present as to whetherthey had been mistreated in the manners alleged in the leaflet.Thismeeting lastedfrom about 2 to 5 p.m.Ayuso's version of the meeting was that he opened it by saying,"Please under-stand that I want to talk to you not because I want your votes but because nothinghurts my feelings so much as injustice and ingratitude and here I am going to defendmyself of what I think to be injustices committed towards me with this leaflet whichis trying to discreditme inthe public eye. . . . You can vote as you please, you canvote against me or in my favor...He admitted that he discussed La Madrid'shistory and the ways in which he had befriended him. Further, referring to per-sonnel records,he interrogated various of the employees to demonstrate the favorshe h-d bestowed upon them and now, as a result, they had benefited;then,when heasked if he had abused them,used profane language, or insulted them,they replied:"No we do not have any complaints."He denied that he ever used the phrase"limpiar el pico"with reference to La Madrid.Employees,who were present at the meeting and called to the stand by Respond-ent, testifiedthat Ayusomade no threats.did not statethathe could toss a coin intothe air and shoot it, or threaten to use firearms to combat the UnionThe len^_th of the meeting(3 hours),conducting it 3 days before the scheduledrepresentation election,and Ayuso'sown testimony concerning it create more thana suspicion that he sought to influence the employees to vote in his "favor."This,of course.he had a legal right to do provided it was accomplished in a manner de-void of "threat of reprisal or force or promise of benefit."The complaint allegesthat Ayuso's statements come within the proscriptions of Section 8(c) of the Act in7 The record contains evidence of some ofLa Madrid's political activitiesThis TrialExaminer findsit unnecessaryto determinethe truth of the characterization and attachesno evidentiaryweight to it8 An idiomatic expression in Puerto Rican Spanishthat can have variousmeanings suchas "to clean out," "to fire," and"to kill."The Trial Examiner is unable to determinethe sense in which it was used. EDITORIAL"EL IMPARCIAL", INC.227only two particulars:(1) he threatened to use firearms to combat union organiza-tional activity;and (2)he threatened to do physical harm to an employee (La Mad-rid) because of his union activities.Thus, the issues as raised by the pleadings areconfined.There is a conflict in the testimony as to whether Ayuso stated or inferred thathe would use firearms to combat the Union.The witnesses for each of the partiesfailed to impress this Trial Examiner that they were telling the whole truth to thebest of their respective collections.I do not credit the testimony of any of them.Consequently I find that the General Counsel has not proven this allegation by apreponderance of the testimony.9I recommend its dismissal.Whether Ayuso threatened physical harm to La Madrid is dependent upon whetherhe used the word"limpiar" and the sense in which he used it.Since the partiesare in agreement that the word has various meanings-some lawful;and, since therecords fails to prove the sense in which it was used,if it were used,itmust be pre-sumed that it was used in a lawful sense. Therefore,I find that this allegation failsfor lack ofproof.I recommend its dismissal.D. "On or about April 22, 1960,Director Ayuso Valdivieso offered an employee eco-nomic benefits,in the form of increasedwagesand the use of an automobile, con-ditioned upon said employee's rejection of the Union in the election...."*******"On or about April 23, 1960,Director Ayuso Valdivieso offered, to pay an employeefor work not performed if said employee would not appear for work on April 25,1960, and would not vote in the election .. .*******"On or about April 25,1960, Director Ayuso Valdivieso offered,and Raul Pachecopaid, to an employee a sum of money to induce said employee to refrain fromvoting in the election... .*******"On or about April 25, 1960, Raul Pacheco,Hector Cintron Ayuso, and DirectorAyuso Valdivieso attempted to physically detain an employee so thatsaid em-11ployee would not have an opportunity-to vote in the election... .The unnamed"employee" in the allegations set forth in the above caption isBrunilda Cunipiano BorcherdingCunipiano).Cunipiano,in 1958,worked for Respondent for approximately 8 months.- She wasdischarged because of continuous absenteeism and tardiness.She was reemployedon March 13 or 14 as an interpreter.She testified that on April 22, at 11 a.m., Ayuso invited her into his office.Heasked her the reason for her tardiness.She explained that it was due to the uncer-tainty of public transportation from her home to Santurce.He commented on her"intelligence."Then he expressed his surprise at her being a member of the Union,offered to raise her salary from $173 to $250 per month,and offered to have her:When she asked when thiswould become effective, he replied,"Well, we have to wait until after the election,because you realize that with this coming up I have no mind to start changes now."On the following day, Saturday,April 23, Ayuso asked her"to abstain from work-ing on Monday(the date of the election,April 25)"."we won't discount it fromyour salary"."if you come on Monday(April 25)Iwill never know whetheryou voted for the union or for us." She admitted that she was telling Ayuso "I wasnot going to vote for the union."On the date of the election,April 25,Cunipiano reported to work.At noonon that date she met Ayuso,who invited her into his office. She testified,"Then hesaid `. . . you told me that you were not going to vote, and then I find out that onSaturday you were making propaganda for the union.'He repeated all the benefitsthat I could obtain by refraining from voting, and he said to me `I want you toleave now."' ' Then referring to his doubts as to how she would cast her vote, if shevoted,Ayuso said,"Iwant you to go some place,go to the movies or whatever youwant.If you want some money,I will give you money." She replied she "was goingto go back and have lunch."She testified that while eating her lunch Ayuso beck-oned her to leave.Continuing her testimony,Cunipiano testified that after she had eaten her lunch.shemet Raul Pacheco,'° chief of advertising for Respondent,who "advised" her toG Section 10(c) of the Act.'10 Full name.Raul Pacheco Vidal. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDgo to Ayuso's office.Her testimony then becomes confusing.At best itwould indi-cate that she met Pacheco,HectorCintron Ayuso (Cintron),Respondent's generalmanager, and Ayuso-one of them said,"Go and lockyourself in the bathroom untilafter the elections."When she refused,Ayuso toldher to use an inside stairway fromhis office to the offices of a lawyer in the building.This shedid not do.In addition to the above, Cunipiano testifiedthatPacheco gaveher $2 togo to themovies.On cross-examination she testifiedthat atthe endof thelunch hour (onApril 25), beforethe election,she met Pacheco and toldhim that "Ayusowanted meto go to the movies" and Pacheco "pulled out $2 and gave" it to her.All of the abovetestimonyby Cunipianowas uncorroborated.Ayuso's testimonywith reference to his conversation with Cunipiano during theperiodin question was,he remonstrated,concerningher habitualtardiness.By stipulationthis was corrobo-ratedby Ayuso'ssecretary.Ayuso deniedoffering her a car and a salary increasefrom$173 to $250 a month, denied offering her any inducement to abstain fromvoting, denied authorizing anyone to giveher any money,and assertedhe did notthink she had eventhe rightto vote because she was a conditional employee. Inaddition,Ayuso testified,in effect, thatitwas ridiculous to think hewould offersuch inducements to Cunipiano to refrain from votingbecause "I knew we hadenough votes....Pacheco testifiedthatat lunch time on the day of the electionhe was talking to agroup of fellow workerswhenCunipiano askedhim for $2 to go to the movies. Twowitnesses testifiedthatthey were present when Cunipiano called Pacheco aside, spoketo him out of their hearing, and saw Pacheco hand somemoney to Cunipiano. Pa-checo admits giving the money; he had done so oftenin the past.He denied thatanyone had given him instructionto give themoney toCunipianoon this occasion.There isunrebutted testimonythat Cunipianowas in thehabit of borrowing money.In the lightof all thefacts it seems unlikely thatAyuso wouldmake such ex-travagant offers to induce Cunipiano not tovote.She was but 1 employee out of47 eligible to vote, of whom46 voted.I find that Cunipiano's testimony as to offers of inducements and other suggestedactions to refrain from voting is incredible;also, that she,for reasons of her own,solicited the $2 from Pacheco.Further,I find that the General Counsel has notproven,by a preponderance of evidence,the allegationsset forthin the caption ofthis section. I recommend they be dismissed.Uponthe basis of the foregoing findings of fact,the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.Respondent is engagedin commerce and in activities affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.Respondent has not engaged in unfair labor practices as alleged in the complaint.[Recommendations omitted from publication.]Local 324, International Union of Operating Engineers, AFL-CIOandBrewer's City Coal Dock.Case No. 7-CC-118. April24, 1961DECISION AND ORDEROn August 29, 1960, Trial Examiner William Seagle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent did not engage in the alleged unfair labor practices asset forth in the copy of the Intermediate Report attached hereto andrecommending that the complaint be dismissed.Thereafter, theGeneral Counsel filed exceptions to the Intermediate Report and abrief in support thereof.131 NLRB No. 36.